DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 3/25/3021 has been considered and entered. 
Claims 6-7, 9, 12 are cancelled. Claim 1 is amended to include claim 6.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0307143), and further in view of Gu et al. (US 2008/0171472).
Regarding claim 1, Shah et al. disclose a lighting apparatus (a downlight retrofit assembly; Fig 1), for connecting to an external signal wire (184a, 184b), the external signal wire having an end electrode, comprising: a light housing (110) having a light opening (112) and a back cover (222), the back cover having a cover entrance (224; paragraph 41); a plurality of LED chips (221; paragraph 40); a driver component (light drive circuit; paragraph 34); a printed circuit board (PCB 220) for mounting the plurality of LED chips and the driver component; a socket (218) having a guiding entrance aligning with the cover entrance (224), the end electrode of the external signal wire being inserted into the guiding entrance (see Fig 8; paragraph 40); for forming an electrical connection to the driver component, wherein the light housing (110) further has a rim (112) and a surrounding wall, a first peripheral edge of the surrounding wall is 
But, Shah et al. fail to disclose an elastic clip having a clip part and an extended part, the extended part being electrically connected to the driver component, the clip part clipping the end electrode for forming an electrical connection to the driver component via the extended part.
However, in the same field of lamp connecting socket, GU et al. disclose a socket (lamp electrode support 250) having an elastic clip having a clip part (220 of Fig 1) and an extended part (244; paragraph 36) for connection with the drive component (paragraph 41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use an elastic clip, as taught by GU et al., in the device of Shah et al. since such connection of electrodes to the socket provide secure attachment of electrodes for power supply.
Regarding claim 2, Shah et al. disclose that the external signal wire comprises a power line (paragraph 35).
Regarding claim 3, Shah et al. disclose that the external signal line further comprises a control signal line for transmitting a control signal to the driver component for sending a control signal from an external control device via the external signal line to the driver component to control the plurality of LED chips according to the control signal (paragraph 34).
Regarding claim 4, Shah et al. disclose that a converter module (186) being selectively inserted into a section of the external signal line for providing an additional control signal to the driver component (paragraph 34).

	Regarding claim 8, Shah et al. disclose that an external surface of the heat sink engages an inner surface of the light housing for heat dissipation (paragraph 45).
Regarding claim 10, Shah et al. disclose that the printed circuit board comprises an extending slot for plugging a function module providing an additional function to the driver component (Fig 8).
Regarding claim 11, Shah et al. disclose that the driver component and the plurality of LED chips are disposed on opposite sides of the printed circuit board (Fig 4).
Regarding claim 13, Shah et al. disclose that wherein the printed circuit board has an extending slot for plugging a second light source module (see Fig 3).
Regarding claim 14, Shah et al. disclose that the second light source module has a third driver component co-working with the driver component to control the second light source module (Fig 7; paragraph 57).
Regarding claim 15, Shah et al. disclose that the third driver component replaces a control function of the driver component when the second light source module is plugged to the extending slot (paragraph 57).
Regarding claim 16, Gu et al. disclose that the clip part and the extended part are made of metal material (paragraph 41), the clip part comprises a pair of clips facing to each other and defining a clipping entrance deformed when the end electrode is inserted into the clip 
Regarding claims 17-19, the combined structure of Shah and GU et al. teaches that the elastic clip has a clip housing to be disposed on the printed circuit board, since clip housing is the socket (218 of Shah et al.), and further teaches that the clip housing has a top part and a bottom part disposed on opposite sides of the printed circuit board, the clip part is enclosed by the top part and the bottom part of the clip housing, wherein the printed circuit board has a wire opening, the end electrode is inserted through a guiding entrance of the top part of the clip housing and then passes through the wire opening before being clipped by the clip part of the elastic clip.
Regarding claim 20, Shah et al. disclose that the light housing has a reflective cup (reflector 210 of Fig 2) made as unibody portion of the light housing (Fig 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9 have been considered but are moot because claims are canceled.
Further added limitations of claim 6 does not include heat sink.
However, examiner respectfully presents that Shah teaches a heat sink (back plate 222)  which is separate from PCB (the metal backing plate 222 can conduct heat away from the light engine 212 to promote cooling of the light engine 212 and the compartment; see paragraph 45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875